Name: 95/96/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  tariff policy;  America;  agricultural policy;  trade
 Date Published: 1995-04-04

 Avis juridique important|31995D009695/96/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba Official Journal L 075 , 04/04/1995 P. 0022 - 0024COMMISSION DECISION of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (95/96/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 (1) thereof, Having regard to the request made by Germany and the Netherlands, Whereas, under the provisions of Directive 77/93/EEC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in Cuba may not, in principle, be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas the early growing in Cuba of potatoes for human consumption from seed potatoes supplied by Member States has become an established practice; whereas part of the early supply of potatoes for human consumption in the Community has been ensured by imports of such material from Cuba; Whereas by Decisions 87/306/EEC (2), 88/223/EEC (3), 89/152/EEC (4), 91/593/EEC (5), and 93/36/EEC (6), the Commission authorized derogations under special technical conditions in respect of potatoes for human consumption originating in Cuba, in the 1987, 1988, 1989, 1990, 1991, 1992 and 1993 seasons; Whereas there have never been confirmed findings of diseases and pests on samples drawn from imports pursuant to the said Decisions; Whereas the circumstances justifying the authorization still obtain; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized, under the conditions laid down in paragraph 2, to provide for derogations from Article 4 (1) with regard to the prohibitions referred to in Part A, point 12 of Annex III to Directive 77/93/EEC, for potatoes for human consumption originating in Cuba. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for human consumption; (b) they shall either be immature potatoes, that is, 'unsuberized` potatoes with loose skin, or they shall have been treated for the suppression of their faculty of germination; (c) they shall have been grown in the province 'Pinar del Rio`; (d) they shall belong to varieties the seed potatoes of which have been imported into Cuba only from Member States; (e) they shall be the direct progeny either of seed potatoes officially certified in the previous year as 'basic seed` or 'certified seed` in Member States having supplied Cuba, or of the progeny of such seed potatoes, officially certified in the year before that previous one, if this progeny was produced in the province 'Pinar del Rio` and qualified as seed potatoes in accordance with the current rules applicable in Cuba; (f) they shall have been grown either on farms which have not grown potatoes of varieties other than those specified in (d) over the previous five years, or, in the case of State farms, on land sections which are kept separate from other land where potatoes of varieties other than those specified in (d) have been grown over the last five years; (g) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after every use for any other purposes; (h) they shall not have been in store-houses where potatoes of varieties other than those specified in (d) have been stored; (i) they shall be free of soil, subject to a tolerance of 0,5 % by weight, and free from leaves and other plant debris; (j) they shall be packed: - in new bags, or - in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex; (k) the official plant health certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall indicate: - under the section 'Disinfestation and/or disinfection treatment`, all information relating to the possible treatments referred to in the second alternative of (b) and/or the second indent of (j), - under the section 'Additional declaration`: (i) name of variety, (ii) identification number or name of the farm where the potatoes have been grown, and its location, (iii) reference allowing the seed lot used in accordance with (e) to be identified; (l) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive, with the assistance of the experts referred to in Article 19 (a) thereof, under the procedure laid down therein; (m) the potatoes shall be introduced through points of entry designated by the importing Member State; (n) prior to introduction of the potatoes into a Member State, the importer shall notify each introduction sufficiently far in advance to the said responsible official bodies in the Member State concerned, indicating: - the type of material, - the quantity, - the declared date of import and the point of entry, - the premises referred to in (o). He shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (p); (o) the potatoes shall be packed and repacked only at premises which have been authorized and registered by the said responsible official bodies; (p) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the importing Member State for that purpose, subject to a maximum of 25 kilograms; the packaging shall bear the number of the registered premises referred to in (o), as well as the Cuban origin; (q) in the importing Member States at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of potatoes imported pursuant to this Decision, for official examination for Pseudomonas solanacearum and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; any suspect lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus or Pseudomonas solanacearum was not detected in those examinations. Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 July 1995, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (q); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 3 1. The authorization granted in Article 1 shall apply for the period between 1 March and 30 April 1995. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Information required on the label (referred to in Article 1(2)(j)) 1. Name of the authority issuing the label. 2. Name of the exporters' organization. 3. Indication 'Cuban potatoes for human consumption`. 4. Variety. 5. Province of production. 6. Size. 7. Declared net weight. 8. Indication 'In accordance with EC requirements 1995`. 9. A mark printed or stamped behalf of the Cuban plant protection organization.